Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

DAVID A. SMITH                                     GREGORY F. ZOELLER
McIntyre & Smith                                   Attorney General of Indiana
Bedford, Indiana
                                                   GEORGE P. SHERMAN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana

                                                                             May 16 2013, 9:12 am
                               IN THE
                     COURT OF APPEALS OF INDIANA

TAMMY SPENGLER,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 88A01-1207-CR-318
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE WASHINGTON CIRCUIT COURT
                           The Honorable Larry W. Medlock, Judge
                               Cause No. 88C01-1106-MR-419



                                          May 16, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
       At some point prior to June 22, 2011, Tammy Spengler and her co-defendant, Timothy

Orman, killed her co-defendant’s father and uncle and left their bodies to rot in a shed on the

property where the killings took place. Approximately one-and-a-half to two weeks later,

Spengler admitted to her mother that she had killed two people. At her mother’s suggestion,

Spengler turned herself into the police, admitted to the killings, and gave police information

that led to the discovery of the victims’ decomposing bodies. Following trial, Spengler was

convicted of murder, aiding in murder, and invasion of property.

       On appeal, Spengler contends that the trial court abused its discretion in admitting

certain conversations conducted over jailhouse phone lines. Specifically, Spengler claims

that her comments made during a conversation between Spengler and her co-defendant

amounted to an involuntary statement made during a custodial interrogation and that the

admission of a recording of certain conversations between Spengler and her mother was

unfairly prejudicial. Spengler also contends that the evidence is insufficient to sustain her

convictions and that her 120-year sentence is inappropriate. Concluding that the trial court

acted within its discretion in admitting the recordings of Spengler’s conversations with her

co-defendant and her mother, that the evidence is sufficient to sustain Spengler’s convictions,

and that Spengler’s sentence is not inappropriate, we affirm.

                       FACTS AND PROCEDURAL HISTORY

       On June 22, 2011, Spengler called her mother, Tammy Thacker, and asked her mother

to pick her up at a service station in Floyds Knobs. While Thacker and Spengler were

driving back toward Thacker’s home in Palmyra, Spengler told Thacker that she had killed

                                              2
“Tim and Bum” a few weeks ago. Tr. Vol. I, p. 142. “Tim and Bum” referred to Timothy

M. Orman and Roy Orman, her boyfriend Timothy Orman’s1 father and uncle, respectively.

Spengler told Thacker that she and her boyfriend had placed the bodies in a shed on the

property where the killings took place. At Thacker’s suggestion, Spengler agreed to notify

police about the killings and turn herself in. Thacker and Spengler stopped at a gas station in

Palmyra, from where Spengler called the police.

        After Spengler told the 911 dispatcher that she had killed two people and expressed a

desire to turn herself in, Spengler was met at the gas station by multiple police officers.

Spengler told the officers that she “killed two people about a week and a half ago[,]” Tr. Vol.

I, p. 158, and told the officers where the killings took place as well as the location of the

bodies. Spengler told the officers that she placed the bodies in a blue shed and that she did

not “know if [she] locked it or not.” Tr. Vol. I, p. 175. Spengler was then placed in the back

of a police vehicle and read her Miranda2 rights.

        Other officers were dispatched to the address given by Spengler as the location of the

killings. These officers were subsequently able to locate the victims’ bodies in a shed on the

property. The victims’ bodies were clothed, wrapped in either a sheet or blanket, wrapped in

plastic, and stacked one on top of the other.               There was a strong stench from the

decomposing bodies emanating from the shed. The shed had become overrun by thousands



        1
         Because one of the victims and Spengler’s co-defendant are both named “Timothy,” we will refer to
Spengler’s boyfriend as Spengler’s co-defendant throughout this memorandum decision.
        2
            See Miranda v. Arizona, 384 U.S. 436 (1966).

                                                    3
of flies and also had a layer of maggot larva or maggot pupae approximately an inch deep on

the floor.

       Upon investigating the residence on the property, detectives found numerous guns and

large amounts of ammunition. Detectives also found evidence in the form of blood stains,

bloody handprints, pieces of flesh, skull fragments, spent shell casings, a black plastic bag

with bloody clothing inside, and a pair of sandals. Detectives also noticed that someone had

made an attempt to clean up the scene. A hole in an aluminum screen door which appeared

to be made by a shotgun blast was covered with tape. There was another hole on the door

that seemed to be made by a piece of solid projectile. In addition, interior locks and padlocks

appeared to have been forced open.

       Investigators recovered lead projectiles from Timothy M. Orman’s body, and birdshot3

was recovered from both Timothy M. Orman’s and Roy Orman’s bodies. Upon examining

the victims’ bodies, investigators found that Timothy M. Orman’s head was no longer

attached to his body and that it was “markedly fragmented due to trauma.” Tr. Vol. II, p. 239.

Two large pieces of lead projectile were recovered from Timothy M. Orman’s arm, a

projectile fragment was recovered from his head, and birdshot was found in his chest, hand,

and head. In addition, Timothy M. Orman’s skull displayed fractures associated with a

gunshot wound to the jaw. His skull was in multiple pieces, and certain sections of his skull

were never recovered.

       Investigators also found that Roy Orman was shot in the face and torso with birdshot.


       3
           Birdshot is a type of ammunition used in shotguns.
                                                    4
Investigators concluded that as many as eight shots could have been fired at the victims.

Further investigation revealed that Roy Orman had previously obtained a protective order

prohibiting Spengler from being around him or his residence.

      On June 24, 2011, the State charged Spengler with two counts of murder, a felony;4

two counts of aiding murder, a felony;5 and Class A misdemeanor invasion of privacy.6 On

February 7, 2012, the State moved to amend the charging information and to add a firearm

sentencing enhancement. The trial court subsequently granted the State’s motions.

      Spengler’s trial was held on May 9-17, 2012, after which the jury found her guilty of

the murder of Timothy M. Orman, aiding in the murders of both Timoth M. Orman and Roy

Orman, and invasion of privacy. The trial court conducted a sentencing hearing on June 20,

2012. During this hearing, the trial court merged the aiding in the murder of Timothy M.

Orman conviction into the murder conviction and sentenced Spengler to consecutive terms of

sixty years each for the murder of Timothy M. Orman and aiding in the murder of Roy

Orman. The trial court also sentenced Spengler to a consecutive term of one year for the

invasion of privacy conviction, for an aggregate term of one hundred twenty one years. This

appeal follows.

                               DISCUSSION AND DECISION

      On appeal, Spengler contends that the trial court abused its discretion in admitting



      4
          Ind. Code § 35-42-1-1 (2010).
      5
          Ind. Code § 35-42-1-1.
      6
          Ind. Code § 35-46-1-15.1 (2010).
                                             5
certain evidence, that the evidence presented by the State at trial was insufficient to sustain

her convictions, and that her sentence is inappropriate.

                                 I. Admission of Evidence

       Spengler contends that the trial court abused its discretion in admitting certain

evidence at trial. Specifically, Spengler claims that the trial court abused its discretion in

admitting a recording of a conversation she had with her co-defendant while both were

incarcerated prior to trial. Spengler also claims that the trial court abused its discretion in

admitting a recording of certain phone conversations that took place between Spengler and

her mother.

              The evidentiary rulings of a trial court are afforded great deference.
       Norton v. State, 785 N.E.2d 625, 629 (Ind. Ct. App. 2003). We review a trial
       court’s decision to admit or exclude evidence for an abuse of discretion.
       Southern v. State, 878 N.E.2d 315, 321 (Ind. Ct. App. 2007), trans. denied
       (2008). An abuse of discretion occurs where the trial court’s decision is
       clearly against the logic and effect of the facts and circumstances before the
       court. Id. We will reverse only when a manifest abuse of discretion denies the
       defendant a fair trial. Norton, 785 N.E.2d at 629.

Marshall v. State, 893 N.E.2d 1170, 1174 (Ind. Ct. App. 2008). “Moreover, we will sustain

the trial court if it can be done on any legal ground apparent in the record.” Jester v. State,

724 N.E.2d 235, 240 (Ind. 2000).

                  A. Spengler’s Conversation with Her Co-Defendant

       On appeal, Spengler claims that the trial court abused its discretion in admitting a

recording of a conversation that took place between Spengler and her co-defendant while

both were incarcerated prior to trial. In challenging the admissibility of the recording of this


                                               6
conversation, Spengler does not claim that she had any expectation of privacy or that any

such right was violated when jail officials recorded the conversation between Spengler and

her co-defendant. Instead, Spengler argues that the comments she made during the

conversation qualified as an involuntary statement given during a custodial interrogation. In

support of this argument, Spengler asserts that her co-defendant qualified as a government

agent because police arranged for the conversation to take place after her co-defendant

offered to make a statement to police about the murders if he were first permitted to speak to

Spengler.

       “The Sixth Amendment guarantees an accused the right to counsel at all critical stages

of prosecution.” Dodson v. State, 502 N.E.2d 1333, 1336 (Ind. 1987) (citing United States v.

Wade, 388 U.S. 218 (1967)). The Sixth Amendment is not violated when a passive listener

merely collects, but does not induce, incriminating statements. Hobbs v. State, 548 N.E.2d

164, 167 (Ind. 1990). However, the Sixth Amendment right to counsel “is violated when the

government intentionally creates a situation likely to induce an incriminating statement from

a charged defendant in the absence of counsel.” Dodson, 502 N.E.2d at 1336 (citing Massiah

v. United States, 377 U.S. 201 (1964)). This can include instances where police promise

leniency or hire an inmate to act as an informant in exchange for the inmate revealing

incriminating statements made by fellow inmates. See generally id. (providing that a

statement of a fellow inmate is inadmissible at trial if the fellow inmate was promised any

benefit or leniency in exchange for the information).

       With regard to questions about whether a statement was voluntarily given, the Indiana

                                              7
Supreme Court has held:

        In determining whether a statement was voluntarily given we consider the
        surrounding circumstances. A statement must not be induced by any violence,
        threats, promises or any other improper influences. In viewing the
        voluntariness of a confession we do not weigh the evidence. If there is
        sufficient evidence to support the trial court, we will not disturb the ruling of
        admissibility.

Turner v. State, 273 Ind. 627, 629, 407 N.E.2d 235, 237 (1980) (internal citations omitted).

        Again, here, the record reveals that, at Spengler’s co-defendant’s request, jail officials

allowed Spengler and her co-defendant to engage in a monitored conversation in the

jailhouse visitation booths via the jailhouse recorded phone lines. Nothing in the record

indicates that Spengler’s co-defendant attempted to elicit any incriminating statements from

Spengler or was promised or received any leniency or benefit for attempting to elicit

incriminating statements from Spengler. To the contrary, the record indicates that Spengler’s

co-defendant was acting on his own initiative and that the conversation took place at

Spengler’s co-defendant’s request, apparently so that he could try to convince Spengler to

deny any involvement in the killings and allow him to take sole responsibility for their

crimes.7

        Upon review, we conclude that the record supports an inference that Spengler’s co-

defendant was acting on his own behalf, not on behalf of the State when he spoke to

Spengler. As such, he did not qualify as a governmental agent when he spoke to Spengler.


        7
           Review of the conversation indicates that Spengler repeatedly rejected her co-defendant’s request
that she deny involvement in or knowledge of the killings and subsequent placement of the bodies in the shed.
Spengler repeatedly indicated that she was involved in the killings and indicated that she had already admitted
as much to the police.
                                                      8
See generally Hobbs, 548 N.E.2d at 167 (holding that the trial court acted within its

discretion in admitting testimony of co-inmate of defendant who testified about statements

made by defendant regarding the crime because the co-inmate acted on his own initiative and

was not instructed by police to initiate any conversation with or collect information from

defendant or promised any benefit in exchange for doing so); Dodson, 502 N.E.2d at 1336

(holding that the trial court acted within its discretion in admitting the evidence because the

inmate at issue acted on his own initiative and not at the request of police). Accordingly,

Spengler’s comments made during her conversation with her co-defendant did not qualify as

involuntary statements made during a custodial interrogation. The trial court, therefore, did

not abuse its discretion in admitting a recording of this conversation at trial.

                 B. Spengler’s Phone Conversations with Her Mother

       Spengler also claims that the trial court abused its discretion in admitting a recording

of conversations Spengler engaged in with her mother over the jailhouse recorded phone

lines. Again, in challenging the admissibility of the recording of these conversations,

Spengler does not claim that she had any expectation of privacy or that any such right was

violated when jail officials recorded the conversation between her and her mother. Instead,

Spengler argues that the trial court abused its discretion in admitting the recording of these

conversations because the content of the conversations was unfairly prejudicial. Specifically,

Spengler argues that the content of the calls, which included repeated use of curse words and

occasional references to potential criminal penalties, activities offered in prison, and possible

homosexual conduct, “likely had a significant unfair prejudicial impact on the jury in

                                               9
Spengler’s case.” Appellant’s Br. p. 16.

       “‘Relevant evidence’ means evidence having any tendency to make the existence of

any fact that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence.” Ind. Evidence Rule 401. “‘In order to be

admissible, the evidence need only have some tendency, however slight, to make the

existence of a material fact more or less probable, or tend to shed any light upon the guilt or

innocence of the accused.’” Steinberg v. State, 941 N.E.2d 515, 524 (Ind. Ct. App. 2011)

(quoting Simmons v. State, 717 N.E.2d 635, 638 (Ind. Ct. App. 1999)), trans. denied.

However, “[a]lthough relevant, evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice.” Evid. R. 403. The Indiana

Supreme Court has noted that because all relevant evidence in a criminal prosecution is

“inherently prejudicial,” “the inquiry boils down to a balance of probative value against the

likely unfair prejudicial impact the evidence may have on the jury.” Richmond v. State, 685

N.E.2d 54, 55-56 (Ind. 1997).

       During the conversations at issue in the instant appeal, Spengler made numerous

references to the killings which indicated that she was knowledgeable about, was present for,

and participated in the killings. These statements are relevant as they have a tendency to shed

light on Spengler’s guilt. See Steinberg, 941 N.E.2d at 524. Despite the unquestionable

relevance of Spengler’s comments about the killings, Spengler claims that the conversations

are unfairly prejudicial because during these conversations, both Spengler and her mother

repeatedly used curse words and Spengler made sporadic references to the potential penalties

                                              10
that she could face if convicted. Spengler also made sporadic references to activities

provided in prison and to her “wife,” which could allude to a potential homosexual

relationship. Spengler, however, does not explain how she was prejudiced by these sporadic

references or her and her mother’s use of curse words. We find it extremely unlikely that the

jury decided to convict Spengler merely because of a few sporadic references to a “wife,”

potential penalties, or services offered in prison when the recording of the conversations

contained multiple statements acknowledging Spengler’s guilt. The probative value of

Spengler’s statements, which, again, indicated that she was knowledgeable about, was

present for, and participated in the killings, far outweighs the potential harm of the repeated

use of curse words by both Spengler and her mother and periodic references to potential

homosexual behavior, activities offered in prison, and the potential range of penalties that

Spengler might face, if convicted. As such, we conclude that the trial court did not abuse its

discretion in admitting the recording of the conversations between Spengler and her mother.

                                  II. Sufficiency of the Evidence

        Spengler next contends that the evidence is insufficient to sustain her convictions for

murder and aiding murder.8

        When reviewing the sufficiency of the evidence to support a conviction,
        appellate courts must consider only the probative evidence and reasonable
        inferences supporting the verdict. It is the fact-finder’s role, not that of
        appellate courts, to assess witness credibility and weigh the evidence to
        determine whether it is sufficient to support a conviction. To preserve this

        8
          Spengler does not present any argument relating to the sufficiency of the evidence relating to her
conviction for Class A misdemeanor invasion of privacy.


                                                    11
       structure, when appellate courts are confronted with conflicting evidence, they
       must consider it most favorably to the trial court’s ruling. Appellate courts
       affirm the conviction unless no reasonable fact-finder could find the elements
       of the crime proven beyond a reasonable doubt. It is therefore not necessary
       that the evidence overcome every reasonable hypothesis of innocence. The
       evidence is sufficient if an inference may reasonably be drawn from it to
       support the verdict.

Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and quotations

omitted). “In essence, we assess only whether the verdict could be reached based on

reasonable inferences that may be drawn from the evidence presented.” Baker v. State, 968

N.E.2d 227, 229 (Ind. 2012) (emphasis in original). Upon review, appellate courts do not

reweigh the evidence or assess the credibility of the witnesses. Stewart v. State, 768 N.E.2d

433, 435 (Ind. 2002). Inconsistencies in witness testimony go to the weight and credibility of

the testimony, “the resolution of which is within the province of the trier of fact.” Jordan v.

State, 656 N.E.2d 816, 818 (Ind. 1995).

       Indiana Code section 35-42-1-1(1) provides that “[a] person who: (1) knowingly or

intentionally kills another human being … commits murder, a felony.” “A person engages in

conduct ‘knowingly’ if, when [s]he engages in the conduct, [s]he is aware of a high

probability that [s]he is doing so.” Ind. Code § 35-41-2-2(b) (2010). “A person engages in

conduct ‘intentionally’ if, when [s]he engages in the conduct, it is [her] conscious objective

to do so.” Ind. Code § 35-41-2-2(a).

       Indiana Code section 35-41-2-4 (2010) allows a defendant to be convicted of a crime

based on accomplice liability. Indiana Code section 35-41-2-4 provides that one “who

knowingly or intentionally aids, induces, or causes another person to commit an offense

                                              12
commits that offense.” Under the statute, the individual who aids another person in

committing a crime is as guilty as the actual perpetrator. Sanquenetti v. State, 727 N.E.2d

437, 441 (Ind. 2000); see also Hauk v. State, 729 N.E.2d 994, 998 (Ind. 2000). A jury may

infer complicity and participation in a crime from defendant’s (1) presence at the scene of the

crime; (2) failure to oppose the crime; (3) companionship with the one engaged therein; and

(4) course of conduct before, during, and after the offense which tends to show complicity.

Hauk, 729 N.E.2d at 998; Boyd v. State, 766 N.E.2d 396, 399 (Ind. Ct. App. 2002). While

the defendant’s presence during the commission of the crime and her failure to oppose the

crime are, by themselves, insufficient to establish accomplice liability, the jury may consider

them along with other facts and circumstances tending to show participation. Boyd, 766

N.E.2d at 399 (Ind. Ct. App. 2002) (citing Garland v. State, 719 N.E.2d 1236, 1237 (Ind.

1999)). “In order to sustain a conviction as an accomplice, there must be evidence of the

defendant’s affirmative conduct, either in the form of acts or words, from which an inference

of common design or purpose to effect the commission of a crime may be reasonably drawn.”

Id. (citing Peterson v. State, 699 N.E.2d 701, 706 (Ind. Ct. App. 1998)).

       Spengler’s challenge to the sufficiency of the evidence appears to be predicated on her

incorrect contention that the trial court abused its discretion in admitting the recordings of her

conversations with her co-defendant and her mother. Spengler also appears to ignore the

evidence of her numerous admissions of guilt, including statements to her mother and police

prior to her arrest. Instead, Spengler claims that the evidence is insufficient to prove she

committed or aided in committing the killings because at trial, her co-defendant attempted to

                                               13
take full responsibility for the killings by testifying that he acted alone. Spengler also claims

that the State presented an “undifferentiated mass” of evidence from which a reasonable juror

could not find her guilty. Spengler’s claims in this regard, however, merely amount to an

invitation for this court to reweigh the evidence, which we will not do. See Stewart, 768

N.E.2d at 435.

       The evidence presented at trial, which, again, included multiple admissions by

Spengler that she committed or participated in the killings, was sufficient to sustain

Spengler’s murder and aiding in murder convictions. Spengler admitted to killing the victims

and to helping to move their bodies to a shed. After admitting to the killings, Spengler told

police where the bodies were located. In addition, the forensic investigator who reviewed the

evidence collected from the crime scene testified that, while she could not positively identify

Spengler as a source of the DNA evidence recovered at the crime scene, she could not rule

Spengler out as a possible source of the DNA. In light of the evidence supporting the

verdict, including Spengler’s admissions to committing the crimes in question, the jury could

reasonably infer that Spengler knowingly or intentionally killed Timothy M. Orman and that

she aided in the knowing or intentional killing of Roy Orman. See Baker, 968 N.E.2d at 229;

Drane, 867 N.E.2d at 146-47. As such, we conclude that the evidence is sufficient to sustain

Spengler’s convictions.

                             III. Appropriateness of Sentence

       Spengler also contends that her 121-year sentence is inappropriate in light of the

nature of her offenses and her character. Indiana Appellate Rule 7(B) provides that “The

                                               14
Court may revise a sentence authorized by statute if, after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of the

offense and the character of the offender.” In analyzing such claims, we “‘concentrate less

on comparing the facts of [the case at issue] to others, whether real or hypothetical, and more

on focusing on the nature, extent, and depravity of the offense for which the defendant is

being sentenced, and what it reveals about the defendant’s character.’” Paul v. State, 888

N.E.2d 818, 825 (Ind. Ct. App. 2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct.

App. 2002), trans. denied). The defendant bears the burden of persuading us that her

sentence is inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).

       With respect to the nature of her offenses, Spengler concedes that the crimes of which

she was convicted and her treatment of the victims’ remains can accurately be described as

“heinous,” Appellant’s Br. p. 23, but argues that her aggregate 121-year sentence is

nonetheless inappropriate. Spengler argues that her sentences should be run concurrently

rather than consecutively because her criminal acts constituted a single episode of criminal

conduct rather than a larger pattern of criminal behavior. However, we note that the statutory

authority limiting consecutive sentences for criminal acts committed during a single episode

of criminal conduct explicitly excludes crimes of violence, including murder. See Ind. Code

§ 35-50-1-2 (2010) (providing that murder is a crime of violence and exempting crimes of

violence from the stated limitation for consecutive sentences for crimes committed during a

single episode of criminal conduct).

       The record demonstrates that Spengler and her co-defendant shot and killed two

                                               15
persons and placed their bodies in a shed. The bodies remained in the shed for approximately

one-and-a-half to two weeks before Spengler informed police of the killings and the location

of the bodies. By the time police found the bodies, the bodies had begun to decompose and

the shed where the bodies were placed had been overrun by flies and other insects. Spengler

is correct to describe her actions as “heinous.”

       With respect to her character, Spengler claims that her 121-year sentence is

inappropriate because she has a documented history of mental health issues, she was

relatively young at the time she committed the crimes, and she has a minor criminal history.

A person’s mental health history should be considered at sentencing if there is a nexus

between the defendant’s mental health and the crime in question. See Corralez v. State, 815

N.E.2d 1023, 1026 (Ind. Ct. App. 2004). In the instant matter, nothing in the record

establishes a nexus between these claimed mental health issues and the commission of the

instant criminal acts. Moreover, upon evaluation of Spengler’s competency to stand trial, Dr.

Asad Ismail found that Spengler exhibited an “average” intelligence and did not display any

evidence of psychosis, delusions or hallucinations, mania, or hypomania. Appellant’s App.

Vol. 2, p. 81.

       Further, in Indiana, a trial court is only required to consider a criminal defendant’s age

at sentencing if the defendant is younger than sixteen years old. See generally Monegan v.

State, 756 N.E.2d 499, 504-05 (Ind. 2001) (providing that relevant statutory authority evinces

strong legislative sentiment that a child younger than sixteen should be treated differently in

our judicial and correctional systems that one who is sixteen or older). Spengler, who, again,

                                              16
was twenty-three when she committed the instant criminal acts, is not entitled to receive

special consideration because of her age.

       We acknowledge that Spengler’s criminal history is relatively minor and lacks gradual

escalation. Spengler’s criminal history consists of a juvenile adjudication for what would be

Class D felony escape if committed by an adult. Spengler claims her minor criminal history

prior to the commission of the instant offenses does not “show a pattern of escalation.”

Appellant’s Br. p. 26. We cannot agree. Spengler went from committing the relatively minor

criminal act of what would be Class D felony escape if committed by an adult to committing

murder and aiding in the murder of a second person. This exhibits a rapid escalation of the

seriousness of Spengler’s criminal acts. In addition, the pre-sentence investigation report that

was completed prior to sentencing indicates that Spengler has a pending Class D felony

battery resulting in bodily injury charge, and that her victim in that case is a law enforcement

officer. Spengler’s criminal history, her commission of the instant criminal acts, and her

pending criminal charge indicate an ongoing disregard for the lives and safety of others as

well as a disregard for the law.

       In summary, Spengler, together with her co-defendant, shot and killed her co-

defendant’s father and uncle, dragged their bodies to a shed, and left the bodies to rot. We

cannot say that her 121-year sentence is inappropriate.

       The judgment of the trial court is affirmed.

BROWN, J., concurs.

RILEY, J., concurs in part and dissents in part with opinion.

                                              17
________________________________________________________________________

                               IN THE
                     COURT OF APPEALS OF INDIANA

TAMMY SPENGLER,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )     No. 88A01-1207-CR-318
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


RILEY, Judge, concurring in part and dissenting in part

       While I agree with the majority’s analysis and result reached in the admission of

evidence issues and the sufficiency of the evidence argument, I respectfully dissent from the

majority’s decision to affirm the trial court’s imposition of Spengler’s 121-year sentence.

       As noted, pursuant to Indiana Appellate Rule 7(B), we may revise a sentence

authorized by statute if, after due consideration of the trial court’s decision, the court finds

that the sentence is inappropriate in light of the nature of the offense and the character of the

offender.      Based on Spengler’s relative minor criminal history which consists of a single

juvenile adjudication, I would sentence her to two concurrent terms of sixty years each for

Counts I and IV and a consecutive term of one year for Count V, invasion of privacy, for an

aggregate term of sixty-one years.


                                               18
19